In an action for a declaratory judgment and for an injunction by plaintiffs May and Novgrod, two owners of graves in the cemetery owned and operated by defendant Washington Cemetery, and by the plaintiff M. Goldsmith, Inc., a commercial gardening corporation which, upon the request of grave-owners, furnishes care and maintenance service on graves in said cemetery, the defendant Washington Cemetery and the intervening defendant, Cemetery Board of the State of New York, appeal from a judgment of the Supreme Court, Kings County, entered July 25, 1961, upon the decision and opinion of the court after a nonjury trial, in plaintiffs’ favor, which: (1) adjudged null and void a resolution of said defendant Washington Cemetery to the extent that it adopted certain annual monetary charges to be imposed upon commercial gardeners, such as the plaintiff corporation, the said resolution having been approved by the intervening defendant, the Cemetery Board; (2) declared the rights of the individual plaintiffs and others similarly situated, and the rights of the corporate plaintiff; (3) dismissed the counterclaim of the defendant Washington Cemetery against the corporate plaintiff; and (4) enjoined said defendant from interfering with the plaintiffs in the exercise of their rights as declared in the judgment. Judgment affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur. [29 Misc 2d 1046.]